Richardson, C. J.,
delivered the opinion of the court.
The invention of the patentees in this case is stated in the specification to be an improvement in tanning and manufacturing hides into leather, which consists in a process of working off the hair with greater facility and with more safety than in any other mode of sweating. This process is thus described in the specification :
“ Hang or suspend the hides singly by one edge, in a ‘ tight place, vat, or pit, prepared for the purpose, occasion- ‘ ally changing them edge for edge, after a day or two. A ‘ small opening, or vacancy, should be left in each end of 1 the place, vat, or pit. When there are indications of too ‘ much heat, care must be taken to drench the'hides with ‘ cold water.”
Now all this is stated in the specification to be the invention of the patentees.
But it is very certain that a process of taking hair from hides, by hanging them in a close room, was well known in England long before this patent was granted. And a close room may very well be understood to be “ a place,” within the meaning of the specification in this case. The only things that are new in the process of these patentees are the hanging of the hides by the edge, occasionally changing them edge for edge, the holes in the end of the place, for carrying off the warm air, and the drenching the hides with cold water. For aught that appears, these may be new things in the process. But the hanging of the hides in a tight place for the purpose of taking off the hair, is certainly not a new discovery.
This specification is then broader than the invention ; and the patent covers matter for which the patentees were not entitled to the protection of a patent.
*503The third section of the statute of the United States, passed on the 21st February, 1793, under which this patent was granted, provides that every inventor, before he can receive a patent, shall deliver a written description of his invention, and of the manner of using or process of compounding the same, in such full, clear, and exact terras, as to distinguish the same from all other things before known.
An inventor, in order to entitle himself to a patent, must give in his specification a true description of his invention, or improvement, and state clearly and accurately what he claims as his invention ; and if there be any ambiguity in any material part of the description, the patent is void. 6 B. & C. 169, Bloxam vs. Elsce; 3 C. & P. 611, Felton vs. Greaves; 1 Ryan & Moody 1, Savory vs. Price; 2 Barnewall & Adolphus 370, Hullet vs. Hague; 1 D. & E. 602, Turner vs. Winter.
And it is well settled, that the specification must state what is new and what is old, in such a manner that it may clearly appear what is claimed as a new discovery or invention ; and if it seeks to cover more than is new, the patent is void. 1 Starkie's N. P. C. 199, MacFarlane vs. Price; 2 H. Bl. 488; 8 D. & E. 95, Hornblower vs. Boulton; 1 Mason 182, Lowell vs. Trevis; 1 Gallison 438, Woodcock vs. Parker; 2 Gallison 51, Odiorne vs. Winkley; 2 Mason 112, Moody vs. Fisk; 3 Merivale's R. 622, Hill vs. Thompson; 3 B. & B. 5, Campion vs. Benyon.
The patent in this case is, then, void; and by the express terms of the contract on which this action is founded, the plaintiff is not entitled to the money he seeks to recover. We are, therefore, of opinion that the verdict be set aside, and

A new trial granted.